                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JEFFERY J. HARRIS, #311449,                      )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 17-300-CG-B
                                                  )
 GROVER SMITH, et al.,                            )
                                                  )
        Defendants.                               )

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determinations of those portions of the Recommendation to which objection

is made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B) and dated August 30, 2019 (Doc. 78) is ADOPTED as the opinion of this Court. It

is ORDERED that Plaintiff’s Motion for Leave to Amend, Joinder and Removal of Parties (Doc.

61) is DENIED.

       DONE and ORDERED this 9th day of October, 2019.

                                     /s/ Callie V. S. Granade
                                     SENIOR UNITED STATES DISTRICT JUDGE
